Name: Commission Regulation (EU) NoÃ 566/2013 of 18Ã June 2013 amending Annex I to Council Regulation (EC) NoÃ 44/2001 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters
 Type: Regulation
 Subject Matter: civil law;  trade policy;  Europe;  European Union law;  organisation of the legal system
 Date Published: nan

 19.6.2013 EN Official Journal of the European Union L 167/29 COMMISSION REGULATION (EU) No 566/2013 of 18 June 2013 amending Annex I to Council Regulation (EC) No 44/2001 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 44/2001 of 22 December 2000 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (1), and in particular Article 74(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 44/2001 lists the rules of national jurisdiction referred to in Articles 3(2) and 4(2) of the Regulation. (2) Annex I to Regulation (EC) No 44/2001 has been amended on several occasions, most recently by Commission Regulation (EU) No 156/2012 (2) so as to update the rules of national jurisdiction. (3) Poland has notified the Commission of additional amendments to the list set out in Annex I. (4) Pursuant to Article 2 of the Agreement between the European Community and the Kingdom of Denmark on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (3), this Regulation should, under international law, apply to the relations between the European Union and Denmark. (5) Regulation (EC) No 44/2001 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 44/2001, the entry for Poland is replaced by the following:  in Poland: Article 1103 point 4 and Article 1110 of the Code of Civil Procedure (Kodeksu postÃpowania cywilnego) in so far as the latter establish jurisdiction exclusively on the basis of one of the following circumstances: the applicant is a Polish citizen or has their habitual residence, domicile or registered office in Poland. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 18 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 12, 16.1.2001, p. 1. (2) OJ L 50, 23.2.2012, p. 3. (3) OJ L 299, 16.11.2005, p. 62.